Exhibit 10.50

[g201602260623589165265.jpg]

January 6, 2016

Marion E. McCourt

[Address]

Dear Marion:

It is my great pleasure to offer you the position of Chief Operating Officer,
reporting to David Hung, President, and Chief Executive Officer. We are very
excited about the possibility of you joining our team, and we look forward to
the prospect of working with you in our innovative company!

As an employee of Medivation Inc., (the Company) you will be eligible to
participate in our benefits and compensation programs. The following outlines
the terms of our offer:

Your annualized base salary will be $575,000 payable on the 15th and last day of
each month.  

Medivation will pay you up to a $200,000 signing bonus within thirty days of
your employment start date, to make up for any shortfall from $392,000 in the
event that you do not receive your full anticipated 2015 bonus from your current
employer. If you voluntarily terminate your employment with us before the first
anniversary of your employment start date, you agree to repay this signing bonus
to Medivation on or before your termination date.

Employees who join the Company between January 1 and September 30th will be
eligible for a prorated bonus for their first year of employment. Bonuses are
generally paid in the first quarter, following year that the bonus was earned.
As such, you will be eligible for the 2016 corporate bonus paid out in the first
quarter of 2017. The target bonus opportunity for your position is 60% of your
base salary. The actual payout can vary based on your individual and company
performance. The Board of Directors makes an assessment of company achievement
against goals for purposes of annual bonus payouts generally in the first
quarter of the following year. You will be a participant in any 2016 162M Bonus
Program for Section 16 Officers that may be adopted by the Board of Directors.

We will recommend to Medivation’s Board of Directors or their designee that you
be granted an option to purchase 80,905 shares of Medivation common stock and
40,453 restricted stock units (RSU’s).  Upon vesting, each RSU will entitle you
to receive one share of Medivation common stock.

Your options will have an exercise price equal to the fair market value of the
shares, on the date the option is granted (as determined in accordance with
Medivation’s Stock Option Grant Date Policy). The terms of your options will be
governed in all respects by the terms of our 2004 Equity Incentive Award Plan
and the stock option agreements. Your options will vest over a four-year period
– 25% at the end of the first year, then 1/48th monthly thereafter over the
ensuing three years. Your RSUs will vest over a three year period – one third on
each of approximately the first, second and third anniversaries of the grant
date. In the event there is a change of control of Medivation, your options
would fully vest and become exercisable, and your RSUs would fully vest,
automatically upon the occurrence of that event.

525 Market Street, 36th floor   San Francisco, CA 94105   (415) 543-3470   Fax
(415) 543-3411   www.medivation.com

--------------------------------------------------------------------------------

 

The Board of Directors or their designee generally considers and approves new
hire grants according to Medivation, Inc. policy. Your options and RSUs will be
submitted for Board approval following your first date of employment. A stock
option agreement will be provided to you, after the Board of Directors has
approved your grant. In addition, you may be eligible for future annual equity
grants under the Plan based on the level of your position and your performance.
Annual grants are typically made in the first quarter, of the year following a
performance evaluation. Employees must be on board by September 30th, in order
to be eligible for an annual grant.

Upon your decision to relocate to the San Francisco Bay Area, you will be
eligible for the Medivation Relocation Program. Relocation benefits under this
Plan are tailored to meet the needs of the relocating employee, within the
guidelines of our Policy. The attached Relocation document outlines the benefits
that will be provided to you. All payments are grossed up for state and Federal
taxes. If you voluntarily terminate your employment with us before the second
anniversary of your employment start date, you agree to repay the relocation
costs to Medivation on or before your termination date. You are required to use
the relocation package, within one year of your start date.

In addition, to assist you in your relocation to the Bay Area, the company will
provide you with a relocation allowance of $25,000 net; meaning this amount will
be grossed up for State and Federal taxes.

As an employee of the Company you will be eligible to enroll in our
comprehensive benefits program that includes health, dental, vision, basic life
and basic personal accident insurance. Details of our benefits plans will be
provided during your onboarding process and in the new hire orientation. I am
also pleased to respond to any questions you may have regarding Medivation
benefits as you consider our offer. All Medivation benefits are re-evaluated on
an annual basis and are subject to change.  

Paid Time Off (PTO) is an important benefit for all of our employees.  For your
position and subject to the timely completion of your job responsibilities, PTO
may be utilized at your discretion, with supervisory approval.

The Company offers a 401(k) plan with an employer match that provides you with
the opportunity for pre- or post-tax, long-term savings. You may contribute up
to the federal maximum, which is currently $18,000.

In addition, the Company offers an Employee Stock Purchase Plan (ESPP) - ESPP is
a voluntary benefit that allows eligible employees to purchase shares of
Medivation common stock at a discount through after tax payroll deductions.
Eligible employees must enroll during the designated enrollment period.
Additional information including a Prospectus and online enrollment instructions
will be provided after your date of employment.

As a result of the 1986 Immigration Reform and Control Act, we are required to
verify the identity and work authorization of all new employees. You will
therefore be required to sign the Employment Eligibility Verification (Form
I-9). We will need to examine original documents that satisfy these verification
requirements, within 24 hours of your employment start date. This offer of
employment is contingent upon your providing the necessary documentation within
that period.

You will abide by the Company’s strict policy that prohibits any new employee
from using or bringing with him/her all prior employers’ proprietary
information, trade secrets, proprietary materials, and/or processes. Upon
starting employment with Medivation Inc., you will be required to

 

 

--------------------------------------------------------------------------------

 

sign an Employee Confidentiality and Invention Assignment Agreement indicating,
among other things, your agreement with this policy.

Employees are expected to devote all professional work time to the Company. If
you would like to request an exception for special circumstances, you will need
to obtain written permission from your manager.

By signing below you are indicating your understanding that should you accept a
position at Medivation the employment relationship is based on the mutual
consent of the employee and the Company. Accordingly, either you or the Company
can terminate the employment relationship at will, at any time, with or without
cause or advance notice.

This offer of employment is effective for 3 business days from the date of this
letter and is contingent upon satisfactory completion of references and a
background check. If all of the foregoing is satisfactory, please sign, date,
and return the letter, within 3 business days. Please label the envelope
attention Human Resources and mail it to Medivation, 525 Market Street 36th
Floor, and San Francisco, CA 94105.  If you prefer, you may scan and email your
signed offer letter to sandy.cooper@medivation.com

Marion, we are all enthusiastic about welcoming you to the Company and look
forward to you joining our team.

Sincerely,

/s/ Sandy Cooper

Sandy Cooper

Senior Vice President, Human Resources

I accept employment with the Company on the foregoing terms.

 

/s/ Marion McCourt

 

 

Marion McCourt

 

 

1/7/16

 

2/1/16

Date Signed

 

Anticipated Start Date

 

 

 